DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label 70’, label 71’, label 72’, label 100, label 101, label 170’, label 200, label 201, and label 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the theoretical straight data line" in claim 1, line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is unclear by the phrase “wherein amplitude in absolute value of the oscillations of each address row, of each data column respectively, with respect to the corresponding theoretical straight address line, the corresponding straight data line, respectively, is a pseudo-random or random variable having a three-sigma standard deviation lower than or equal to an average period of alternation of the theoretical straight address lines, the theoretical straight data lines, respectively, which average period of alternation is defined as an average of the spacing between the theoretical straight address lines, between the theoretical straight data lines, respectively”  It is unclear and there is no information in specification of how to compare “amplitude in absolute value of the oscillations of each address row, of each data column”  the number of oscillations would start from 1, it not be possible to start at negative number so to take advantage of the absolute value, therefore it is not clear of the usage of the absolute value, no 
Claim 17 recites the limitation "the spacing" in claim 17, line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 18-30 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they inherit the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 20140098308 (hereinafter Wu) in view of Blum et al. US 6,871,951 B2 (hereinafter Blum).
Regarding claim 16, Wu teaches an active matrix array ( paragraph [0006], figures 1-9 , the plurality of pixel units 121 are arranged as an array within the display panel 120, where each of the sub-pixel regions includes a Thin Film Transistor (TFT) 125, figures 1 and 2) comprising, 
pixels (pixel units 121); 
address rows (gate lines 127, 201) serving to control the pixels (121, 208), each address row (127, 201) extending between two opposite end terminals (figure 4), without cutting another row or forming a loop (as shown in figures 4-7), the address rows being made of a conductive metal material (paragraph [0006], the gate line 127 are usually made of an opaque metal, 201); data columns (data lines 126, 205) serving to supply the pixels with electrical power (data lines transmits data which contains power), each data column extending between two opposite end terminals, without cutting another column (shown in figure 2) or forming a loop, the data columns being made of a conductive metal material (paragraph [0006], the data lines 126 and the gate lines 127 are usually made of an opaque metal, 201, 205); 
for each pixel (121, 208), at least one transistor (Thin Film Transistor (TFT) 125) acting as a switch that allows an electrode specific to the pixel (121) to be electrically connected to a data column (126, 205; shown in figures 2-9) associated with the pixel (121, 208), which switch (125) is controlled via an address row (127, 201) thus associated with the pixel (121, 208), 
wherein each address row (201), each data column (205), respectively, undulates continuously but non-periodically from one side to an other side of a straight line, as a theoretical straight address line, the theoretical straight data line (figures 4-9; paragraph [0026], the gate lines 201 are periodically varying flexuous lines extending vertically and paragraph [0028], The data lines 205 are periodically varying flexuous lines extending horizontally), respectively, connecting the two end terminals of the address row (127, 201), of the data column (126, 205), respectively (shown in figure 4-9, end terminals of 201 and 205 connects).
Wu does not disclose that the active matrix display is part of an ophthalmic lens. 
Blum teaches an ophthalmic lens (shown in figure 20, electro-active lens 2000) comprising an active matrix array (column 24, lines 63-67, plurality of pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an active matrix array as taught by Wu, to use in an ophthalmic lens as taught by Blum, for the purpose of providing an index of refraction can be altered, accelerating or slowing down the light passing through them by alterable index in order for the electro-active lens becomes an adaptive optic, which can compensate for the inherent spatial imperfection in the optics of the eye itself so to obtain a nearly aberration-free image on the retina (col. 8, lines 54-64).
Regarding claim 17, Wu in view of Blum teaches invention as set forth above but does not teach wherein amplitude in absolute value of the oscillations of each address row, of each data column, respectively, with respect to the corresponding theoretical straight address line, the corresponding straight data line, respectively, is a pseudo-random or random variable having a three-sigma standard deviation lower than or equal to an average period of alternation of the theoretical straight address lines, the theoretical straight data lines, respectively, which average period of alternation is defined as an average of the spacing between the theoretical straight address lines, between the theoretical straight data lines, respectively.	However, it is common and known in the art to have the amplitude in all cases fit the specific rating of the distance of the addressing lines and the data columns in order to avoid failures such as short-circuit between the addressing lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein amplitude in absolute value of the oscillations of each address row, of each data column, respectively, with respect to the corresponding theoretical straight address line, the corresponding straight data line, respectively, is a pseudo-random or random variable having a three-sigma standard deviation lower than or equal to an average period of alternation of the theoretical straight address lines, the theoretical straight data lines, respectively, which average period of alternation is defined as an average of the spacing between the theoretical straight address lines, between the theoretical straight data lines, respectively, in lens as disclosed by Wu in view of Blum, for the purpose of avoiding failures such as short-circuit between the addressing lines.
Regarding claim 18, Wu in view of Blum teaches the invention as set forth above but does not teach wherein the three-sigma standard deviation of the amplitude in absolute value of the oscillations of each address row, of each data column, respectively, is lower than or equal to half the average period of alternation of the theoretical straight address lines, of the theoretical straight data lines, respectively.	However, it is common and known in the art to have the amplitude in all cases fit the specific rating of the distance of the addressing lines and the data columns in order to avoid failures such as short-circuit between the addressing lines.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the three-sigma standard deviation of the amplitude in absolute value of the oscillations of each address row, of each data column, respectively, is lower than or equal to half the average period of alternation of the theoretical straight address lines, of the theoretical straight data lines, respectively, in lens as disclosed by Wu in view of Blum, for the purpose of avoiding failures such as short-circuit between the addressing lines.
	Regarding claim 19, Wu in view of Blum teaches the invention as set forth above Wu further teaches wherein the ophthalmic lens, wherein the average frequency of the oscillations of each address row, of each data column, respectively, is between 1/10th and 10 times an average frequency at which the address rows, the data columns, respectively, cross the data columns, the address rows, respectively.(figure 7, shows the period of oscillation where the frequencies of address and data lines are the same)
Regarding claim 20, Wu in view of Blum does teach the invention as set forth above and Wu further teaches the active matrix array (see figure 2, paragraph [0006], figures 1 and 2, the plurality of pixel units 121 are arranged as an array within the display panel 120, where each of the sub-pixel regions includes a Thin Film Transistor (TFT) 125) comprising, wherein at least one address row or data column includes a succession of circular arcs (shown in figures 7 to 9).
Regarding claim 21, Wu in view of Blum does teach the invention as set forth above and Wu further teaches the active matrix array (see figure 2, paragraph [0006], figures 1 and 2, the plurality of pixel units 121 are arranged as an array within the display panel 120, where each of the sub-pixel regions includes a Thin Film Transistor (TFT) 125), wherein the theoretical straight address line, the theoretical straight data line, respectively, of each address row, of each data column, respectively, coincides with an average line of the address row, of the data column, respectively (shown in figure 7 which demonstrates that the average lines and data columns are parallel to the lines and columns of the matrix of pixels and in a matrix the average lines and data columns intersect).
Regarding claim 22, Wu in view of Blum does teach the invention as set forth above and Wu further teaches the active matrix array (figure 2), wherein the theoretical straight address lines are parallel to one another (gate lines 127) and the theoretical straight data lines are parallel to one another (data lines 126).
Regarding claim 23, Wu in view of Blum does teach the invention as set forth above and Wu further teaches the ophthalmic lens (figure 10), wherein area of the pixels varies with a standard deviation lower than or equal to 5% (figure 10 shows all have the same shape, therefore the same area).
Regarding claim 24, Wu in view of Blum teaches the invention as set forth above and Wu further teaches the active matrix array (figure9), wherein the transistors have longitudinal directions that are random or pseudo-random (figure 9, show that the longitudinal direction of the transistors is perpendicular to the tangent of the addressing lines.  Thus, if the addressing lines have random or pseudo-random undulation, the longitudinal direction of the transistors will therefore itself would be random or pseudo-random).
Regarding claim 26, Wu in view of Blum teaches the invention as set forth above and Wu further teaches the active matrix array (figures 12 and 13), wherein the longitudinal direction of each transistor and/or its shield makes a pseudo-random or random angle between −22.5° and +22.5° to the theoretical straight address line of the address row to which the transistor is connected (figure 9, show that the longitudinal direction of the transistors is perpendicular to the tangent of the addressing lines.  Thus, if the addressing lines have random or pseudo-random undulation, the longitudinal direction of the transistors will therefore itself would be random or pseudo-random).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 20140098308-A1 (hereinafter Wu) in view of Blum et al. US Patent 6,871,951 B2 (hereinafter Blum) as applied to claim 16 above, and further in view of ITO et al. US Patent Application Publication 2009/0284507-A1 (hereinafter ITO).
Regarding claim 25, Wu in view of Blum teaches the invention as set forth above but does not disclose further comprising a shield for each transistor and the shields have longitudinal directions that are random or pseudo-random.
However, it is common and known in the art to use a shield for each transistor and the shields have longitudinal directions that are random or pseudo-random as evidenced by ITO.  Further, ITO, from the same field of endeavor, is related to active matrix array further comprising a shield (shield layer 90) for each transistor (transistors 38a, 38b) and the shields (90) have longitudinal directions that are random or pseudo-random shown in figure 10 and as stated from paragraph [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a shield for each transistor and the shields have longitudinal directions that are random or pseudo-random as disclosed by ITO in the active matrix array as disclosed by Wu in view of Blum, for the purpose of preventing light from the back light entering the pixel transistors such that no leakage current results from the light of the back light (paragraph [0083]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 20140098308-A1 (hereinafter Wu) in view of Blum et al. US Patent 6,871,951 B2 (hereinafter Blum) as applied to claim 16 above, and further in view of Umezaki US Patent Application Publication 2008/0062112-A1.
Regarding claim 27, Wu in view of Blum teaches the invention as set forth above but does not disclose further comprising a shadow mask for each address row or data column.
However, it should be noted that Umezaki teaches the active matrix array (figure 71) “Note that the opposite electrode 7124 may be formed over the entire surface of all pixels to be commonly connected to all the pixels, or may be patterned using a shadow mask or the like” as stated from paragraph [0589].
Therefore, it would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify further comprising a shadow mask for each address row or data column as disclosed by Umezaki in the active matrix array as disclosed by Wu in view of Blum, as a matter of design choice, in order to produce clear, focused color images (paragraph [0009]).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 20140098308-A1 (hereinafter Wu) in view of Blum et al. US Patent 6,871,951 B2 (hereinafter Blum) as applied to claim 16 above, and further in view of Takano US Patent Application Publication 2015/0092148-A1.
Regarding claim 28, Wu in view of Blum teaches the invention as set forth above but does not disclose further comprising, for each address row, a storage capacitance row following the address row, and wherein the area of a unitary section of storage capacitance row extending between two successive data columns has a distribution having a standard deviation lower than or equal to 5%.
Takano teaches the active matrix array (figure 1), further comprising, for each address row, a storage capacitance row following the address row (gate lines G (G1 to Gn)), and wherein the area of a unitary section of storage capacitance row (storage capacitance CS) extending between two successive data columns (source lines S (S1 to Sm)) has a distribution having a standard deviation lower than or equal to 5% (storage capacitance is the same throughout the active area ACT therefore the standard deviation is lower than 5%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to have further comprising, for each address row, a storage capacitance row following the address row, and wherein the area of a unitary section of storage capacitance row extending between two successive data columns has a distribution having a standard deviation lower than or equal to 5% as disclosed by Takano in the active matrix array as disclosed by Wu in view of Blum, for the purpose of providing capacitance necessary  to have an improve display quality (paragraph [0060]).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 20140098308-A1 (hereinafter Wu) in view of Blum et al. US Patent 6,871,951 B2 (hereinafter Blum) as applied to claim 16 above, and further in view of Chen et al. US Patent Application Publication 2010/0208158-A1 (hereinafter Chen).
Regarding claim 29, Wu in view of Blum teaches the invention as set forth above but does not disclose wherein the pixels include substances of different refractive indices.	However, it should be note that Chen teaches the active matrix array “layers of the pixel 140 having different refractive indices” as stated from paragraph [0065].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to have wherein the pixels include substances of different refractive indices as disclosed by Chen in the active matrix array as disclosed by Wu in view of Blum, as a matter of design choice, in order to providing increasing the light transmission of electronic display pixels and panels (paragraph [0008]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US Patent Application Publication 20140098308-A1 (hereinafter Wu) in view of Blum et al. US Patent 6,871,951 B2 (hereinafter Blum) as applied to claim 16 above, and further in view of Kimura et al. US Patent Application Publication 2007/0075627-A1 (hereinafter Kimura).
Regarding claim 30, Wu in view of Blum teaches the invention as set forth above but does not disclose wherein each pixel is closed by walls (this is inherent that pixel have substrates can be interpreted as walls).
However, it is common and known in the art to use each pixel is closed by walls as evidenced by Kimura.  Further, Kimura, from the same field of endeavor, is related to active matrix arrays, wherein each pixel (light-emitting layers 2115R, 2115G, and 2115B) is closed by walls (wall 2114) as shown in figure 47 and stated from paragraph [0370].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have each pixel is closed by walls as disclosed by Kimura in the active matrix array as disclosed by Wu in view of Blum, for the purpose of improving contrast (paragraph [0371]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            

/MARIN PICHLER/            Primary Examiner, Art Unit 2872